DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete 


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Attention is directed to Teva Phar. USA, Inc. v. Sandoz, Inc. 107 USPQ2d 1655 (Fed. Cir., 2013), at 1660:
A patent's specification must describe the invention and “the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
enable
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 any person skilled in the art to which it pertains… to make and use the same.” 35 U.S.C. § 112(a). “To be enabling, the specification of a patent must teach those skilled in the art how to make and use the 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
full scope
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 of the claimed invention without undue experimentation.” MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380 [103 USPQ2d 1769] (Fed. Cir. 2012) (internal quotation marks omitted).  (Emphasis added)


Claim 1 is the sole independent claim pending.  For convenience, claim 1 is reproduced below.

    PNG
    media_image3.png
    419
    670
    media_image3.png
    Greyscale

Applicant, at page 4, last paragraph, bridging to page 5 of the disclosure provides the following description of the cell types encompassed by the claimed method.  As stated therein:
The cell sample comprises cells isolated in vivo, and may comprise only the target cell, or comprise various kinds together with the target cell, or comprise the cell with buffer such as PBS or medium. The target cell may be all of cells in which the marker binding molecule (targeting material) can bind to surface-attached beads, as intrinsic surface markers (e.g., EpCAM) are known. The target cell and/or cell comprised in the cell sample may be selected from all of eukaryotes, and for example, it may be at least one selected from the group consisting of an animal cell, a plant cell, a bacterium, a fungus. The cell may be the cell derived from an animal, a plant, a bacterium, a fungus, and/or the culture of the cell. The cell may be all types of cells or cell lines such as a somatic cell, a germ cell, a stem cell like embryonic stem cell, adult stem cell, induced pluripotent stem cell, mesenchymal stem cell, etc, a gene modified cell and the like. The cell may be a normal cell and/or tumor cell/cancer cell (e.g., cancer cell in tissue or blood, intraperitoneal cancer cell), an inflammatory cell, an abnormal cell like chromosomal abnormal cell. The cell sample may be a cell obtained (isolated) from a patient, cell line, or culture thereof and the patient may be mammal including human.  (Emphasis added)

A evidenced above, the “cell sample” may comprise any combination of cells, and that while “the patient may be mammal”, there is no requirement that it be such.  
As seen in claim 1, the amendment now requires that “the targeting material binds to a protein on the cell membrane of each cell of the plurality of cells”.  As indicated above by applicant, the sample can comprise not only animal cells, but also any combination of plant, bacterial, and fungal cells.  It stands to reason that if one has a fecal sample from a human patient that consumed both plant and animal tissue, the fecal sample may comprise not only cancerous human cells on its surface, but also comprise undigested plant and animal cells, not to mention bacterial and possibly fungal cells too.  
It is recognized that plant cells and bacteria comprise a cell wall, and that the cell membrane is internal to the cell wall.  Given such, it stands to reason that the “targeting material” would not be able to bind to the protein on the “cell membrane” of plant and bacterial cells as the cell wall is blocking access and the claimed method does not recite any step whereby the cell wall is removed, much less the cell wall is removed yet the cell membrane of the non-plant and non-fungal cells, e.g., human epithelial cells, is not lysed prematurely.
A review of the disclosure fails to find where applicant has identified what protein(s) is/are commonly shared on the cell membrane of any and all cells, be it plant, animal (vertebrate or non-vertebrate, mammalian and non-mammal), bacterial, fungal, etc.  This aspect is critical to the claimed invention for as amended, claim 1 requires that “the targeting material binds to a protein on the cell membrane of each cell of the plurality of cells”.
As seen in claim 1, at step (3), one is required to perform the step of “isolating the single cell from the treated plurality of cells”.  The claim(s) does/do not recite any procedure by which the cell is isolated, much less recite means and method whereby any cell of interest, applicant’s “target cell”, is somehow isolated from the labeled masses when they all have the same “targeting material”.  
As seen in claim 13, one is to obtain both a liquid and solid portion, and that there is to be a “solid portion of the cell lysate”.  As evidence above, the cells can be that of a plant, e.g., a tree (wood).  The method does not recite any step whereby the cell wall of cells of a wood sample are removed such that the cell membrane is accessible, and eventually lysed.    It stands to reason, therefore, that the “solid portion” would not necessarily comprise a cell lysate, but rather, unlysed, and quite solid wood.
It is further noted that a text search of the disclosure fails to find where applicant has referred to “cell wall” in any manner.
Attention is directed to US 2003/0232711 A1 (Berit et al.), which teaches at paragraph [0005]:
Plant cells must be exposed to very high shear forces in order to break the cell walls and lyse cellular membranes to release intracellular contents.


In addition to the above, a review of the disclosure fails to find where applicant has enabled the use of the resultant isolated nucleic acid which can be from any cell, including that which is of no interest.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Acknowledgement is made of the fact that the claims are to a method and not to a product.  However, it is well settled that in order to satisfy the written description for a method, one must also disclose the molecules required to perform the method.  In support of this position attention is directed to University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually any compound claim could be transformed into a method claim, however, simply by means of wording the claim in terms of a method of using the compound. With respect to the issue before the Court, then, this is little more than a semantic distinction without a difference. The claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment. It means little to “invent” a method if one does not have possession of a substance that is essential to practicing that method. Without that 
***
What the inventors did not do, however, is succeed in taking the last, critical step of actually isolating such a compound, or at least of developing a process through which one skilled in the art would be directly led to such a compound. Absent that step, their discoveries, valuable though they might have been, did not blossom into a full-fledged, complete invention. Scientific discoveries, and theories based on those discoveries, frequently lay the groundwork for later inventions, but that does not make the discoverer the inventor as well.

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)


Applicant, at page 4, last paragraph, bridging to page 5 of the disclosure provides the following description of the cell types encompassed by the claimed method.  As stated therein:
The cell sample comprises cells isolated in vivo, and may comprise only the target cell, or comprise various kinds together with the target cell, or comprise the cell with buffer such as PBS or medium. The target cell may be all of cells in which the marker binding molecule (targeting material) can bind to surface-attached beads, as intrinsic surface markers (e.g., EpCAM) are known. The target cell and/or cell comprised in the cell sample may be selected from all of eukaryotes, and for example, it may be at least one selected from the group consisting of an animal cell, a plant cell, a bacterium, a fungus. The cell may be the cell derived from an animal, a plant, a bacterium, a fungus, and/or the culture of the cell. The cell may be all types of cells or cell lines such as a somatic cell, a germ cell, a stem cell like embryonic stem cell, adult stem cell, induced pluripotent stem cell, mesenchymal stem cell, etc, a gene modified cell and the like. The cell may be a normal cell and/or tumor cell/cancer cell (e.g., cancer cell in tissue or blood, intraperitoneal cancer cell), an inflammatory cell, an abnormal cell like chromosomal abnormal cell. The cell sample may be a cell obtained (isolated) from a patient, cell line, or culture thereof and the patient may be mammal including human.  (Emphasis added)

A evidenced above, the “cell sample” may comprise any combination of cells, and that while “the patient may be mammal”, there is no requirement that it be such.  
As seen in claim 1, the amendment now requires that “the targeting material binds to a protein on the cell membrane of each cell of the plurality of cells”.  As indicated above by applicant, the sample can comprise not only animal cells, but also any combination of plant, bacterial, and fungal cells.  It stands to reason that if one has a fecal sample from a human patient that consumed both plant and animal tissue, the fecal sample may comprise not only cancerous human cells on its surface, but also comprise undigested plant and animal cells, not to mention bacterial and possibly fungal cells too.  
A review of the disclosure fails to find where applicant has identified what protein(s) is/are commonly shared on the cell membrane of any and all cells, be it plant, animal (vertebrate or non-vertebrate, mammalian and non-mammal), bacterial, fungal, etc.  This aspect is critical to the claimed invention for as amended, claim 1 requires that “the targeting material binds to a protein on the cell membrane of each cell of the plurality of cells”.
For convenience, claim 3 is reproduced below.

    PNG
    media_image4.png
    116
    577
    media_image4.png
    Greyscale

A review of the disclosure fails to find where applicant has described a representative number of examples of proteins that are shared amongst all cells, much less disclose a representative number of examples of antibodies, regardless of type, “antigen binding fragment of an antibody, a protein scaffold” as well as aptamers that bind to the protein found on the cell membrane of each cell of the plurality of cells.
It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d 1398 at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634